Peb Curiam. This was an action by appellee against appellant for negligence in blocking a street crossing for a longer time than ten minutes, contrary to the statute. A trial by jury resulted in a verdict and judgment against appellant for $1,500, from which it appeals, and argues as the principal error, for which a reversal is sought, the refusal of the trial court to give to the jury a peremptory instruction directing a verdict for the appellant. ' It appears from the evidence that appellant blocked the street or high way crossing for. more than ten minutes, contrary to the provisions of section 14 of the act in relation to the fencing and operating railroads, in consequence of which appellee and her husband, who were driving upon the public highway, were detained at the crossing for a period of time in excess of ten minutes. While so detained McKowen drove up with horse and buggy, "who also awaited the crossing to be cleared. While these several persons ivere upon the highway awaiting the crossing to be cleared, the engine of appellant coupled to the cars then upon the highway crossing, at which McKowen’s horse took fright, and thereby caused his buggy to strike the wagon in which appellee and her husband were then seated, thereby causing appellee to be thrown upon the ground, whereby she was injured. The question argued is that the injuries so caused to appellee are remote from the alleged unlawful or negligent act of appellant, and that such unlawful act or negligence was not the proximate cause of the injuries sustained by appellee; that from the mere fact of the excess of time beyond ten minutes, during which the street was obstructed, the appellant could not reasonably have foreseen such an injury. The only negligent or unlawful act claimed against appellant is the obstruction of the crossing by its cars or engine for a period of time in excess of ten minutes. It is not contended that the obstruction cause the fright of McKowen’s horse; but-the fact is it was frightened by the noise of the engine and the striking of the cars together, no breach of duty whatever being attributed to those latter acts. The breach of duty upon which an action is brought-, must not only be the cause, but the proximate cause, of the .damages to the plaintiff. The proximate cause of an event must be understood to be that which, in a natural and continuous sequence,, unbroken by any new, independent cause, produced that event, and without which that event would not have occurred. Here the breach of duty is that of obstructing the highway in excess of ten minutes. How can it be inferred that appellee would not be injured in the manner she was by an obstruction of just ten minutes, and that injury would follow if the time was extended beyond that period ? A person guilty of negligence, or an unlawful act, should be held responsible for all the consequences which a prudent and experienced man, fully acquainted with all the circumstances which in fact existed, would at the time of the negligent or unlawful act, have thought reasonably to follow, if they had occurred to his mind. It could no more be reasonably thought that detention and accident would follow an obstruction to the crossing for an excess of lawful period, than for such time as the law permitted, and for the latter there is no pretense of liability. Then why for the former, when neither could reasonably have been anticipated ? The burden of proof "was upon appellee to prove not only a breach of duty, but also that she was injured in consequence of such breach. This we think she failed to do, and there was no cause of action, and it was error to refuse the peremptory instruction, and for this error the judgment of the Circuit Court will be reversed. ■ Finding of Facts to be recited in the final order of this court: And the court finds as a fact from the evidence in the case that the breach of duty alleged in the declaration was not the proximate cause of .the injury to appellee for which he seeks to recover.